        Case 5:17-cr-00572-JFL Document 113 Filed 05/31/19 Page 1 of 23



                       IN THE LNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

                                                   CRIMINAL NO. 17-572

MICHAEL W. SEIBERT JR.

                  THE T]NITED STATES' SENTENCING MEMO                      UM

               The United States of America respectfully submits its sentencing memorandum in

connection with the sentencing hearing scheduled in this matter for June 6, 2019. As set forth

below, the govemment requests a sentence of at least 30 years imprisonment, within the

corrected Sentencing Guidelines range.

                              I. SUMMARY OF THE OFFENSES

               In March 2014, the Department of Homeland Security ("HSI") received

information about an individual uploading child pomography to a SkyDrive account. On July 2,

2014, HSI agents executed a search warrant for computer eviderce at 247 East Walnut Street,

Allentown, Pennsylvania, the personal residence of Michael Seibert, Jr., and his mother. Agents

seized computers and storage devices containing images of child   pomography. Agents also

executed a search warrant for the contents of Seibert's Microsoft SkyDrive electronic storage

account. Forensic analysis of the Seibert's seized devices and his SkyDrive account identified

more than 15 video files of child pomography and approximately 400 digital image files of child

pomography.r The digital images had been uploaded from an IP address registered to 247 East

Walnut Street, Allentown, Pennsylvania, to a SkyDrive account registered to Seibert.




I The Court reviewed representative samples of the digital images on August 20, 201 8, in
connection with the hearing on the govemment's pretrial motion to admit evidence. These
materials will be available for the Court's inspection at the sentencing hearing.
        Case 5:17-cr-00572-JFL Document 113 Filed 05/31/19 Page 2 of 23



               The investigation disclosed that many of the CP images involved minor females

who had been communicating with Seibert through electronic devices, including cellular

telephones. Investigative agents identified two of the minor females depicted in digital images

of child pomography: Victim No. 1 and Victim No.     2.   These victims confirmed that when they

were between 12 and 14 years old, they had communicated by computer with a teenage male

known to them as "Tony   Jeff."   The victims confirmed that "Tony Jeff'had asked them to lake

sexually explicit photographs of themselves and send them to    him.   The victims identified

copies of sexually explicit digital images recovered from Siebert's storage devices and Seibert's

SkyDrive account, as photographs they had taken of themselves and sent to "Tony Jeff."

(Seibert used the name "Tony   Jefl   in one of his Facebook accounts.) Forensic analysis of

Seibert's electronic devices also identified stored images ofchild pomography which had been

downloaded from child pomography sites accessible through the intemet.

               On October 26, 2017, a grand jury retumed an indictment charging Seibert with

two counts with manufacturing child pomography, in violation of 18 U.S.C. $ 2251(a), one count

for Victim No. 1 (Count One) and one count for Victim No. 2 (Count      Two).   The indictment

charged Seibert with one count ofpossession    ofchild pomography,     based on the other images

child pomography found on Seibert's devices. On September 7,2018, Seibert pled guilty to

Count Three. Trial commenced on September 10,2018. On September 11,2018, after thejury

had been selected, Seibert pled guilty to Counts One and Two.




                                                 2
         Case 5:17-cr-00572-JFL Document 113 Filed 05/31/19 Page 3 of 23



                                II. SENTENCING CALCULATION

A. Statutory Maximum      Sentences

       The Court may impose the following statutory maximum sentences:

               Counts One and Two (manufacture of child pomography): on each count ,a

mandatory minimum term of 15 years' imprisonment, up to a maximum term of 30 years'

imprisonment, a mandatory minimum five years of supervised release up to lifetime supervised

release, a $250,000 fine, a $100 special assessment, mandatory restitution, and criminal

forfeiture. Forfeiture of visual depictions of child pomography    and any prope(y used or

intended to be used, to commit or to facilitate the commission of the violations, and any property

constituting, or derived from, proceeds obtained, directly or indirectly, from the commission of

such violations, may be   ordered.    See 18 U.S.C. $ 2253.

               Count Three (possession of child pomosraphy): a term of imprisonment of up to

20 years, a term of supervised release of five years up to lifetime of supervision, a fine   ofup to

$250,000, mandatory restitution, a $ 100 special assessment, and criminal forfeiture.

B. Sentencing Guidelines Calculation

               The United States Probation Office has determined Seibert's sentencing range

under the applicable Sentencing Guidelines as follows:

               Total offense level, Count One:                36
               Total Offense level, Count Two:                36
               Total Offense level, Count Three:              36
               Multiple Count Adj ustrnent:                   +3
               Combined Adjusted Offense Level:               39
               Acceptance of Responsibility:
               Total Offense Level                            37

               The Probation Office found that Seibert has one criminal history point based upon

ajuvenile adjudication for indecent exposure, resulting in a criminal history ofcategory L
                                                  J
         Case 5:17-cr-00572-JFL Document 113 Filed 05/31/19 Page 4 of 23



Accordingly, Seibert's advisory Sentencing Guidelines range was calculated at 210 to 262

months' imprisonment.

                As set forth below, the Probation Office did not correctly calculate the Guidelines

range, .rs it failed to apply U.S.S.G. $   48l.5(b) to the defendant's offense conduct.2 The

government submits that $ 481.5(b) does apply here, and that Seibert's offense level should be

increased five levels because his offense conduct involved a pattem     ofactivity involving

prohibited sexual conduct. Pursuant to $ 4B1.5(b), the defendant's offense level would be level

42 in criminal history category I, resulting in an advisory Sentencing Guidelines range of360

months to life imprisonment.

                                  III. THE OFFENSE CONDUCT

               In March 2014, HSI received reports lrom the Pennsylvania Intemet Crimes

Against Children Task Force of the Delaware County District Attomey's Offrce, conceming

intemet activity involving child pomography. The National Center for Missing and Exploited

Children prepared the reports from information provided by Microsoft Corporation. The

reports indicated that on January 20,2014 graphic child exploitation material had been uploaded

to a Microsoft SkyDrive account.

               The digital files depicted graphic images of sexual exploitation of identified child

victims. Two examples were:




2   The govemment did not submit a timely objection to the Probation Office's decision not to
apply $ 481.5(b), but does so here as part of this sentencing memorandum. The govemment's
failure to assert a timely objection to the Presentence Report cannot and should not preclude the
Court's application ofthe legally correct enhancement.

                                                    4
         Case 5:17-cr-00572-JFL Document 113 Filed 05/31/19 Page 5 of 23



                05851879jpg was uploaded on January 20,2014. The file depicted a naked
                prepubescent girl lying on a bed with her legs spread apart and her genitalia
                exposed to the camera. This image contains an identified child victim.

               16819539jpg was uploaded on January 20,2014. The file depicted a naked
               prepubescent girl lying on a bed holding her legs apart. The child's genitalia and
               anus are exposed to the camera. This image contains an identified child victim.

               The SkyDrive account was registered to a "bostonfan3S@live.com" e-mail

address. The subscriber information for the SkyDrive account was:

               First Name: Mike
               Last Name: SEIBERT
               Zip: 18109
               Date Registered : 4 129 /20 12

               Further investigation confirmed the digital files containing visual depictions   of

Victim No.   1 and   Victim No. 2 had been uploaded to the SkyDrive account registered to the

defendant, using an internet service registered to Seibert's mother at Seibert's residence.

Execution ofthe Search Warrant at Seibert's Residence

               On July 2, 2014, HSI agents and Pennsylvania State Police Troopers executed a

search warrant at 274 East Walnut    Street. Michael Seibert and his mother were present in the

house. During the search, agents seized desktop computers, hard drives,     a laptop computer, a

thumb drive, seven SD cards, and four cellular telephones. Forensic analysis of the electronic

devices disclosed that many    ofthe devices contained digital images ofchild pomography,

including digital images ofprepubescent females and males displaying their genitalia.

               HSI Special Agent Emily Evans interviewed the defendant after the completion of

the search. Seibert told the agents that he knew they were looking for "pom stuff    "   After the

agents informed Seibert that the search was being conducted because images     ofchild

pomography had been uploaded to a Facebook account from an intemet source connected to the

residence, Seibert admitted that he viewed child pomography and "regular pomography" every
                                                  )
           Case 5:17-cr-00572-JFL Document 113 Filed 05/31/19 Page 6 of 23



day.    Seibert admi$ed he used the laptop computer and one of the desktop computers to view

images of child pomography on the     intemet. Seibert admiued       he used his cellular telephone to

view images ofchild pomography. Seibert stated that when he found images on a website that

he liked, he saved the images to his cell phone or his   computer. Seibert admitted he stored

images     ofchild pomography on flash drives, under files named "pics" and "good pics."

                  Seibert stated he communicated with a woman from Illinois who had a seven-year

old daughter. Seibert asked the woman to take photographs of her having sexrral contact with

her   daughter. Seibert stated he deleted these images shortly after receiving them on his cell

phone. Seibert identified    a school photograph    found in his residence of a young female as a

photograph of the daughter.

                 Agent Evans showed Seibert several cropped screenshots ofyoung females taken

from his SkyDrive account. Seibert stated that these digital images had been sent to him by text

message from a woman in Pennsylvania. Seibert stated he had e-mailed the images to his own

computer. Seibert gave agent Evans permission to access his Facebook accounts. One account

contained a profile for "Michael Seibert,   Jr."   Another Facebook account contained a profile for

"Michael Seibert." One account contained e-mail messages which appeared to have been sent

by Seibert to himself, and which contained images ofchild pomography. Another Facebook

account was registered contained a profile for "Tony     Jeff."   This profile included a photograph

ofa   teenage male, and contained a large volume ofmessages between "Tony         Jeff'and young

females.

Execution of the Microsoft Search Warrant

                 On June 27,2014, HSI served a federal search warrant on Microsoft Corporation

for the contents of Seibert's SkyDrive account. Forensic analysis ofthe SkyDrive account
                                                    6
             Case 5:17-cr-00572-JFL Document 113 Filed 05/31/19 Page 7 of 23



disclosed multiple folders containing images of sexual exploitation of children. The files

included e-mail messages saved to the SkyDrive account. Agent Evans determined Seibert had

been communicating with at least ten minor females, and was able to identifu several of the

females Seibert had been communicating with over the intemet based upon contact information

and photographs recovered from Seibert's Facebook accounts and e-mail records, including

Victim No.      1 and   Victim No. 2.

                     The SkyDrive account contained images of Victim No. 1 and Victim No. 2

engaging in sexually explicit conduct, namely, the lascivious exhibition oftheir genitals and

pubic areas. A series of digital images uploaded to Seibert's SkyDrive account depicted Victim

No.   1,   including a close-up ofher naked genital area while Victim No. I posed in a sexually

suggestive     manner. A similar series of images depicted Victim No.        2.

Victim No.      1




                     On April 1, 2015, an HSI special agent interviewed Victim No. I at her residence,

which is located in another state. Victim No.         I   stated she was approximately 12 years old when

she met     "Tony Jeff'on an intemet chat room. Victim No. I communicated with "Tony Jeff' for

three or four years, using intemet chat room, text messages, and the telephone. "Tony           Jeff'was

always asking her to send nude photographs ofherself, and she did so on multiple occasions.

Victim No.     I    identified several digital images recovered from Seibert's computer devices as

some    ofthe nude photographs      she sent to   "Tony   Jeff." Victim No. I asked "Toney Jeff'to     send

her a picture of himself, but he never     did.    "Tony Jeff' said he would visit Victim No.   1,   but

never   did. Victim No. I believed "Tony Jeff' was about 15 or 16 years old.
VictimNo.2

                     Victim No. 2 confirmed she was a friend of "Tony     Jeff." Victim   No. 2 stated she
                                                          7
           Case 5:17-cr-00572-JFL Document 113 Filed 05/31/19 Page 8 of 23



never met "Tony      Jeff" but communicated with him by intemet, text message,     and telephone.

Victim No. 2 met "Tony Jeff' on an intemet chat room when she was 13 or 14 years           old.   They

began exchanging text messages and would speak over the telephone. "Tony           Jeff'told Victim

No. 2 he was in high school in Allentown, Pennsylvania, and took care ofhis grandmother.

Victim No. 2 thought it was odd that "Tony Jeff' never wanted to communicate by Skype, and

never wanted to meet in person.

                  "Tony Jeff'frequently wanted to talk about sexual topics. "Tony Jeff'would

send her naked pictures of    himself. When shown digital images recovered from Seibert's

SkyDrive account, Victim No. 2 confirmed the images were of herself, and confirmed she was

under 18 years ofage when she sent the images to "Tony Jeff."3

                                     IV. SENTENCING ISSUES

    A.   Seibert's Offense Level Should Be Increased Five Levels Under $ 481.5(b)(l)
         Because His Offense Conduct Involved a Pattem of Prohibited Sexual Conduct.

                  Sentencing Guideline 481.5(b) provides that:

                  In any case in which the defendant's instant offense ofconviction is a
                  covered sex crime, neither $ 4B1.1 nor subsection (a) ofthis guideline
                  applies, and the defendant engaged in a pattem of activity involving
                  prohibited sexual conduct:

                  (1) The offense level shall be 5 plus the offense level determined under
                      Chapters two and Three.

u.s.s.G.   $   481.s(bx1).

                  Seibert's convictions on Counts One and Two    qualif   as covered sex

crimes because they are production offenses under Chapter 110 of Title l8 ofthe United


3 Victim No. 1
                and Victim No. 2 have prepared written victim-impact statements which the
govemment will submit to the Court separately under seal. Neither victim intends to appear at
the sentencing hearing.
                                                   8
            Case 5:17-cr-00572-JFL Document 113 Filed 05/31/19 Page 9 of 23



States    Code.   See U.S.S.G. $ 481.5(b), comment.       (n.2).   Neither $ 481.1 nor

$   481.5(a) apply to Seibert's offense conduct. Seibert is not a career offender under

$   48l.l.    Seibert has a priorjuvenile conviction for indecent exposure, but that

conviction does not qualifo as a sex offense conviction under $ aBl.5(a). See U.S.S.G.

$ 48 1 .1(a), comment. (n.    3).   Seibert's offense conduct involves a pattem of prohibited

sexual conduct because he engaged in the production         ofchild pomography with a minor

on two separate occasions. See U.S.S.G. $ 4B1.5(b), comment. (n.         4.).   Seibert

committed one production offense with Victim No. I and a separate production offense

with Victim No.     2.    The fact that Seibert engaged in a pattem ofprohibited sexual

conduct during the course ofthe offense ofconviction does not preclude application          of

the enhancement of $      481.5(b).   See U.S.S.G. $     481.5(b), comment.   (4).   Accordingly,

Seibert's total offense level is level 42 in criminal history category I, resulting in an

advisory Sentencing Guidelines range of 360 months to life imprisonment.

                  The Probation Office found that none ofthe Chapter Four enhancement

applied to Seibert's Guidelines calculation. However, $ 4B1.5(b) must apply to the

determination ofthe defendant's advisory Sentencing Guidelines range as a matter           of

law.      See U.S.S.G.   $ 1B1.1(a)(6); United States v. Wilson,2007 WL 3070361 (8.D. Va.

2007).

     B.   The Court Must Order That Sei         Pay Restitution To His Victims

                  A defendant convicted of an offense involving the sexual exploitation of a

minor is required to pay mandatory restitution to the victims ofhis offense conduct. See

81 U.S.C. $$ 2259,       3663A.   The defendant is liable for the full amount of the victims'

losses, and includes: medical expenses for physical, psychiatric or psychological care;
                                                     9
          Case 5:17-cr-00572-JFL Document 113 Filed 05/31/19 Page 10 of 23



physical and occupational therapy and rehabilitation; necessary expenses for

transportation, temporary housing and child care; lost income; reasonable attomeys' fees;

and any other relevant losses incurred by the        victims.     See   l8 U.S.C. $ 2259(c)(2). At

this time, the government is not able to ascertain the amount of losses incurred by Victim

No.    1 and   Victim No.   2.   The govemment has received one claim for restitution from an

identified child pomography victim of the defendant's offense conduct charged in Count

Three. Accordingly,         the govemment requests that the Court order the defendant to

make    full restitution to the identified victims   as part   of his sentence, but schedule a date

for a final determination ofthe of the victims' losses not later than 90 days after

sentencing.       See 18 U.S.C. $ 3664(dX5).

                            V. ANALYSIS OF THE SENTENCING FACTORS

                  Analysis ofthe sentencing factors of 18 U.S.C. $ 3553(a) demonstrates a sentence

ofat   least 30 years' imprisonment, which is within the corrected Sentencing Guidelines range, is

necessary to protect the community, deter the defendant from similar conduct in the future, and

provide for just punishment.a The Supreme Court has declared: "As a matter of administration

and to secure nationwide consistency, the Guidelines should be the starting point and the             initial

benchmark." Gall v. United States, 552 U.S. 586 (2007). Thus, the Sentencing Guidelines


a  The "parsimony provision" of Section 3553(a) states that "[t]he court shall impose a sentence
sufficient, but not greater than necessary, to comply with the purposes set forth in paragraph (2)
ofthis subsection." The Third Circuit has held that "districtjudges are not required by the
parsimony provision to routinely state that the sentence imposed is the minimum sentence
necessary to achieve the purposes set forth in $ 3553(a)(2). . . . '[W]e do not think that the "not
greater than necessary" language requires as a general matter that ajudge, having explained why
a sentence has been chosen, also explain why some lighter sentence is inadeq:uale."' United
States v. Dragon, 471 F .3d 501, 506 (3d Cir. 2006) (quoting United States v.
Navedo-Concepcion,450 F.3d 54, 58 (1st Cir.2006)).

                                                       10
        Case 5:17-cr-00572-JFL Document 113 Filed 05/31/19 Page 11 of 23



remain an indispensable resource for assuring appropriate and uniform punishment for criminal

offenses.

               This Court must consider all ofthe sentencing factors set forth in Section 3553(a)

These factors include: (1) the nature and circumstances   ofthe offense and the history and

characteristics ofthe defendanq (2) the need for the sentence imposed to reflect the seriousness

ofthe offense, to promote respect for the law, and to providejust punishment for the offense; (3)

the need to afford adequate deterrence to criminal conduct, and to protect the public from further

crimes ofthe defendant; (4) the need to provide the defendant with educational or vocational

training, medical care, or other correctional treatment in the most effective manner; (5) the

guidelines and policy statements issued by the Sentencing Commission; (6) the need to avoid

unwarranted sentence disparities among defendants with similar records who have been found

guilty of similar conduct; and (7) the need to provide restitution to any victims ofthe offense.

18 U.S.C. $ 3ss3(a).

               1.   The Nature and Circumstances of the Offense.

               The production of child pomography is undisputedly a grave     offense. As the

Supreme Court has explained,   "[c]hild pomography harms and debases the most defenseless of

our citizens. Both the State and Federal Govemment have sought to suppress it for many years,

only to find it proliferating through the new medium of the Intemet." United States v. Williams,

553 U.S. 285,307 (2008). Congress, too, has explained the difficulties in successfully combating

the "immense" problem of child pornogaphy and the "rapidly-growing market" for such

materials, which is fueled by new technologies that were largely unavailable when the

Sentencing Guidelines were first promulgated. See S. Rep. No. 108-2 (2003).

               Indeed, Congress has repeatedly expressed its dismay about the "excessive
                                                11
        Case 5:17-cr-00572-JFL Document 113 Filed 05/31/19 Page 12 of 23



leniency" of federal sentences, see H. Rep. No. 108-66; S. Rep. No. 104-358, especially in light

ofthe continuing harm     caused to the children appearing in such materials, as   well   as the


inflammatory effect it has on the "desires of child molesters, pedophiles, and child

pomographers" which results in a robust and growing market for child pomography and

therefore increased abuse of innocent children. See Child Pomography Prevention Act of 1996,

Pub. L. No. 104-208, $    l2l,   110 Stat. 3009, 3009-26,27 (1996), codified at 18 U.S.C. $ 2251

note; United States v. MacEwan,445 F.3d 249,250 (3d Cir. 2006); United States v. Norris, 159

F.3d 926,929 (5th Cir. 1998) ("[T]he victimization of the children involved does not end when

the pomographer's camera is put away.").

               There can be no question that Seibert engaged in extremely serious offenses by

manufacturing pomographic images of Victim No. 1 and Victim No.          2.   Seibert was an adult at

the time of the offense   conduct. He preyed on the most vulnerable in society     -   young children,

aged approximately ten to 14 years     old.   Seibert used deceit and deception to take advantage   of

the innocence of these children. Seibert created a false internet identity, posing as a teenage boy

named "Tony   Jeff."   Seibert used this false persona to cultivate and develop a false relationship

of trust with Victim No. 1 and Victim No.      2.   Seibert pretended to be concemed about the

typical teenage issues Victim No. I and Victim No. 2 were experiencing and confiding to him.

Seibert manipulated his victims into believing that "Tony     Jeff' was friend who cared deeply

about their problems and concerns. In fact, Seibert was simply taking advantage of their

innocence to create an emotional trap which Seibert used to gratify his own sexual desires.

               Seibert's interactions with Victim No. 1 and Victim No. 2 were not incidental.

Seibert maintained an internet relationship with these children for several years. Seibert

exposed Victim No. 1 and Victim No. 2 to a sordid world far beyond their       years. Victim No.    1


                                                    12
        Case 5:17-cr-00572-JFL Document 113 Filed 05/31/19 Page 13 of 23



and Victim No. 2 came ofage under the oppression of Seibert's sexual           exploitation. Seibert

robbed these children ofa normal, healthy development which innocent children typically

experience while growing       up.    Instead ofhappy memories      oftheir childhood, Victim No. I and

Victim No. 2 must continually relive their horrid interactions with "Tony Jeff."

               The harm to Victim No.         I   and Victim No. 2 resulting from Seibert's sexual abuse

is extensive and   will   be long   lasting. In her victim impact   statement, Victim No.   I   states:

               I am a 20 year of (sic) woman and I am victim of child pomography. I am
               still leaming how this ordeal has negatively impacted me. Now that I am
               older, I can see how many of the choices I made were guided by the
               person I knew as "Tony Jeff." I can see how he encouraged to take the
               wrong course destroying the normal childhood, teenage years and early
               adulthood that everyone deserves.

               I met "Tony Jeff'when I was around 14 years old. He told me all the
               things that a teenager wants to hear. He told me I was pretty. He told me
               that he loved me. He made promises to me about our future. I was head
               over hills in love with him. He made me feel special. (...)

              I get sick to my stomach when I think about my photos being all over the
              intemet. Who's looking at my pictures? Are they selling or sharing
              them? Will people recognize me? I have severe trust issues. I don't
              trust my judgment. I have to ask others to check things out for me. The
              intemet and social media are terrifying. I don't know if I'm really friends
              with who I think I'm friends with. Is it really the person pictured on the
              screen or is it someone preying on me again? This is stressful in every
              way. It makes me angry to think about my privacy being exploited and
              possibly sold. I don't want the world seeing photos of me, sharing them,
              selling, or whatever. I have a right to share a picture with whomever I
              choose, but to take advantage ofme and pretend to love me and be
              someone you're not is sick and disgusting.

              I live every day of my life in constant wonder about the pictures, the lies,
              and humiliation over and over again. Will someone see my pictures and
              recognize me. It hurts me to know someone is looking at them - at me -
              when I was just a young lady. I am in forever pictures all over the web,
              what can I do. I can't take it back. I can't get the photos back. I want i1
              all erased. I want it all stopped, but I'm powerless to stop it. As I get
              older and my understanding of the impact gets clearer, I get angrier. My
              life and my feelings are worse, especially when I have to relive it for court
                                                       l3
        Case 5:17-cr-00572-JFL Document 113 Filed 05/31/19 Page 14 of 23



                and different reasons.   Will it ever   go away,   will   the pain ever stop?

                In her victim impact statement, Victim No. 2 expresses the same level of

emotional damage, anxiety and fear:

                I put years of trust into this person trusted him with stuff that my
                boyfriend doesn't even know. I've cried on the phone with him, I've
                laughed on the phone with him I've sat n listen to him as he watched
                sports. I clearly remember him calling be (sic) baby girl or telling me it'll
                be okay. Many times I called him while I was having a panic attack,
                many sleepless nights cause al I wanted was to talk to him. After a while I
                wanted to meet .. good thing I didn't. (...)
                [E]ventually I stopped talking to him I slowly started to forget him. I felt
                better ... then this all flared up again and now .. im 22lhave 3 year old I
                graduated, but to build relationships with anyone is hard        .
                                                                               im always
                cautious ... I cant even build a decent relationship with my own family or
                even my kid. I love them I just keep my guard up with anyone now.
                When truth came out .. I was speechless I cried many times over this like I
                started to beat myself down on how I could have even thought to trust
                someone so much and then this happen. . .. My anxiety has gotten much
                worse because now I know one ofmany things that can happen. Why and
                how did you make me trust you so much? (...) what I felt we had was like
                more then best fiiends. This was just as hurtful as finding out your wife
                or husband cheated on you and to be honest I feel cheated .. mentally...
                emotionally .. everything.

                Seibert did not limit his collection ofchild pomography to the sexual images       of

Victim No. I and Victim No. 2 he manufactured for himself. Seibert also viewed and collected

digital images from the underworld of child pomography accessible on the intemet. So too,

Seibert's acquisition and possession of images of child pomography from intemet web sites has

caused and   will continue to cause irreparable harm to many innocent victims. ln United        States

v. MacEwan,445 F.3d 237 (3d Cir.2006), the Third Circuit upheld the defendant's sentence           for

distributing and possessing child pomography based, in large part, on the extreme harm to the

children who are victims of sexual abuse:

                "In evaluating the magnitude of the harm caused by child pomography, we
                defer to the findings made by Congress. The congressional findings
                                                  14
        Case 5:17-cr-00572-JFL Document 113 Filed 05/31/19 Page 15 of 23



                underlying $ 2251 repeatedly stress that child pornography 'is a form of
                sexual abuse which can result in physical or psychological harm, or both,
                to the children involved.' Child Pomography Prevention Act of 1 996,
                Pub.L. No. 104-208, $ l2l, I l0 Stat. 3009,3009-26 (1996) (codified as
                amended at I 8 U.S.C. $ 225 I ). Congress found that 'where children are
                used in its production, child pomography permanently records the victim's
                abuse, and its continued existence causes the child victims of sexual abuse
                continuing harm by haunting those children in future yearc.' Id.

United States v. MacEwan,445 F.3d at249-50.

                Seibert, and others like him who share in the intemet world of child pomography,

perpetuate the harm to the victims depicted in these images by creating demand and fueling this

market, thereby leading to further production of images. These children are victimized every

time the images are downloaded, purchased or viewed by another person. Given the scope of

the Intemet, their exploitation is ongoing and relentless. The images of these children   -   their

most private parts, their faces, the sexual assaults they suffered at the hands oftheir adult abusers

- are circulated around the world, downloaded and viewed by men like this defendant, who use

them for self-gratifi cation.

                The physical, mental and emotional damage to these child victims is life altering.

The Supreme Court has clearly recognized the harm to these children, noting that the "materials

produced are a permanent record ofthe children's participation and the harm to the child is

exacerbated by their   circulation." New Yorkv. Ferber,45SU.S.T4T,T59 (1982); Osborne v.

Ohio,495 U.S. 103, 111 (1990) ("The pomography's continued existence causes the child

victims continuing harm by haunting the children for years to come.") The victim impact

quoted letters cited above describe the same life-long pain that each victim endures because     of

the acquisition and possession of their pomographic images by men like Seibert. The victims

have sustained severe emotional   harm. Their ability to create and maintain healthy, trusting

                                                 15
        Case 5:17-cr-00572-JFL Document 113 Filed 05/31/19 Page 16 of 23



relationships with others has been impaired. They must live with fear of wondering whether the

images Seibert coerced them into manufacturing      will   surface someday on the     intemet. Seibert's

role in the continued victimization ofthese children is consequential. Accordingly, the offenses

Seibert committed against these children warrant a Guidelines sentence       of30 years'

imprisonment.

                2.   The History ald Cbalasteristics ofthe D fendant.

                The history and characteristics   ofthis defendant warrant   a sentence    within the top

ofthe Guideline range. Although this is the defendant's first adult criminal conviction,

Seibert's statements to agent Evans, as well his extensive collection ofboth home-made child

pomography and intemet child pomography confirm Seibert has engaged in the offense conduct

for an extended period   oftime.   According to agent Evans' analysis ofthe seized evidence,

Seibert communicated with multiple young and rulnerable victims over the course of several

years. However, Seibert's advisory Guidelines in this       case treat Seibert as a   first-time sex

offender. The Guidelines already reflect that Seibert's criminal history is Category         I.   He

should not receive any additional consideration. See United States v. Borho,485 F.3d 904 (6th

Cir. 2007) (There were no "extraordinary circumstances" that justified a decreased sentence

based on, among other considerations, the defendant's lack      ofa criminal history, lack of

evidence that he had ever molested a child, and a sex offender risk assessment that opined that

the defendant was at low risk for re-offending); United States v. Peterson,83 Fed.        App'x.   150

(8th Cir. 2003) (appeals court reversed District Court's downward departure based on the low

likelihood for re-offense and susceptibility to abuse in prison, as the first factor was already

accounted for in the Guidelines and the second factor was inapplicable to the facts ofthe case);

United States v. Goldberg,295 F.3d 1133 (l0th Ch.2002) (defendant's lack ofprior record, and
                                                   16
          Case 5:17-cr-00572-JFL Document 113 Filed 05/31/19 Page 17 of 23



low risk ofrecidivism are not valid grounds for downward departure because those factors are all

taken into account in the Guidelines themselves). Seibert's lack ofa prior adult record does not

provide a basis to vary from the Guideline range, based on the facts of this case.

                    The majority offederal child pornography offenders have no prior records when

they are sentenced. See U.S. Sentencing Commission, Report to Congress: Mandatory

Minimum Penalties in the Federal Criminal Justice System 320 (2011) (available at

http://www.ussc.gov/Legislative_and_Public_Affairs/Congressional_Testimony_and_Reports/I4

andatory_Minimum_Penalties/20111031_Rtc_Mandatory_Minimum.cfrn).                      This puts Seibert

squarely in the heartland ofmost sex offenders in federal        court.   Indeed, in the Eastem District

of Pennsylvania, a review ofthe sentences imposed for defendants who committed the same type

ofoffenses     -   production of child pomography - shows that most defendants were first time

offenders who pled       guilty.   Most of the sentences imposed in this District were within or near

the Guideline      range.   See United States y. La'vtrence Jamieson, Ct'.m.   No. l7-113-01 (Pratter,

J.)(sentence   of   100 years imposed upon a defendant     with no prior convictions and who entered

plea of   guilty); United States   v. Matthew   Maffei, Cim. No. 16-511 (Goldberg, J.)(statutory

maximum 90 year sentence imposed on first-time offender who pled guilty); United States            v.


James Donaghy, Crim. No. 17-3 (Bartle, J.) (sentence        of   180 months' incarceration on

Guidelines of I 80 to 2l 0 months, for first time offender who was 35 years old at the time       of

sentencing, crimes limited to the Intemet); United States v. Quasim Cunningham, Crim. No. 15-

170 (Diamond, J.) (sentence        of240 months' incarceration on Guidelines of235 to 293 months

for 29-year old first time offender whose crimes were limited to the Intemet); United States        v.


John Corcoran, Crim. No. 15-132 (Baylson, J.) (sentence of 336 months imposed on Guidelines

of 2921o 365 months' imprisonment, 20-year old first time offend er); United States v. Mark
                                                      t7
        Case 5:17-cr-00572-JFL Document 113 Filed 05/31/19 Page 18 of 23



Wilkens, Crim. No. 15-520 (Rufe, J.) (sentence   of   180 months' incarceration imposed on 56-year

old first time offender on Guidelines of 292 to 365 months); United States v. Kevin Rebbie,

Crim. No.15-300 (Quinones, J.) (sentence of 240 months' incarceration imposed on Guidelines

of 210 to 262 months for defendant, first time offender with no sexual abuse of victim); United

States v. Beclaold, Crim. No. 14-30 (Sanchez, J.) (210 months incarceration imposed with

Guideline range of 210 to 262 months, first time offender, with no hands-on sexual abuse);

United States v. Townsend,Cim. No. 13-625) (Dalzell, J.) (sentence of 262 months'

incarceration imposed on Guidelines of 210 to 262 months); United States y. Horton,         Cim.No.
12-228 (McLaryhlin, J.) (sentence of 276 months imposed on Guidelines of 360 to life

imprisonment, prior offense of DUI only); United States v. Knappenberger, Crim. No. I 1 -3 I 6

(Gardner, J.) (sentence of 420 months' incarceration imposed with Guidelines of life

imprisonment); United States v. Jackson, Crim. No. 07-40 (Stengel, J.) (sentence of 300 months

imposed with Guidelines of 360 months incarceration, first time offender).

               Here, Seibert's lack ofa prior adult record should not provide a basis to vary from

the Guideline range, in light ofthe egegious circumstances in this case. The defendant stands

before this Court as a 32-year old man who has done very little with his     life.   At the time of his

arrest, he was living with his mother in her home in Lehigh County,      Pennsylvania. Seibert is

unmarried and has no   children. Seibert graduated high school, and maintained        a number   of
different jobs, and yet he had a negative net worth at the time of his   arrest. Seibert' primary

occupation appears to have been producing, collecting and viewing child pomography. Not

surprisingly, he does not have much to show for his life.




                                                 l8
         Case 5:17-cr-00572-JFL Document 113 Filed 05/31/19 Page 19 of 23



                  3.   The Seriousness ofthe Offense, Respect for the Law. and Just Punishment

                  A significant term of imprisonment is required "to reflect the seriousness of the

offense, to promote iespect for the law, and to providejust punishment for the offense."

$   3553(a)(2). Seibert's crimes are among the most serious. His choice of wlnerable victims

elevates the seriousness    ofhis offenses. The sentence in this    case must promote respect for the

laws that Seibert has broken over so many years of his life, and must make him understand the

impact ofhis   crimes. This     can only be done by the imposition   ofa significant   sentence   of

incarceration, that is, at least a 30 year term of imprisonment.

                  Seibert's offense conduct is extremely serious. The victim impact statements         of

the two children he abused bear witness to the deep and lasting harm Seibert' offense conduct

has   caused. Agent Evans determined that Seibert engaged in similar conduct with

approximately ten other minor females. Although these other victims have not testified in this

matter, the sordid nature ofSeibert's offense conduct undoubtedly caused similar harm to these

victims as   well.   The sentence in this case must demonstrate our justice system has the ability

and the commitment to address such misconduct        effectively.   So too, the sentence must account

for the damage caused by the defendant's conduct and providejust punishment for Seibert's role

in the offense.

                  As for the last factor, only a sentence within the Guideline range can adequately

punish this defendant. A sentence ofat least 30 years' imprisonment has been well eamed, and

is necessary to protect those who cannot protect    themselves.     See $ 3553(a)(2)(A).

                  4.   Deterrence.

                  Deterrence is also one ofthe factors driving the sentence in this case, and a

sentence within the Guideline range would address this     concem. Seibert himself       needs to be
                                                   l9
        Case 5:17-cr-00572-JFL Document 113 Filed 05/31/19 Page 20 of 23



deterred from continuing his life of sexually exploiting     children. There are few boundaries on

Seibe('s misconduct which he will not cross. He exploited the innocent minors. He used

deceit and deception to carry out his scheme. A severe sentence is required to demonstrate to

this defendant that his behavior will not be tolerated by society.

               The sentence in this case must send the clear message that the exploitation     of

minor children through the intemet has grave consequences. As public officials have belatedly

come to recognize, the intemet is largely unregulated. Thus, the need for general deterrence is

great. A significant period of incarceration will      serve to deter others who would consider using

the intemet to engage in the type of sexual exploitation of minors that Seibert committed. More

importantly, this defendant must be incapacitated from engaging in similar exploitive conduct in

the future. A sigaificant period of incarceration is necessary to prevent Seibert from locating

and communicating with additional minor victims.

               Section 3553(a)(2) also mandates that the Court consider a sentence that

adequately deters others who would commit similar offenses. The sentence in this case must

give notice that the sexual abuse and exploitation ofchildren has serious and significant

consequences. A term of incarceration called for by the Guidelines in this case will serve as a

deterrent to those who may contemplate the consequences of sexually abusing a child.

               5.   Otherconsiderations.

               There is no need in this case to adjust the sentence in order "to provide the

defendant with needed educational or vocational training, medical care, or other conectional

treatment in the most effective manner. . .   ."   $   3553(a)(2)(D). The defendant does not require

drug treatrnent, nor is there any need to provide him with educational or vocational training.

His background shows that he was employed at the time ofthe offenses, and there is no reason to
                                                   20
        Case 5:17-cr-00572-JFL Document 113 Filed 05/31/19 Page 21 of 23



believe he will have difficulty obtaining employment if and when he is ever released from

prison. Any training or education can be accomplished      during the long term of supervised

release that is required to be imposed for these crimes.

                6.   Restitution.

                Restitution is mandatory. There were dozens of identified victims in this

defendant's collection, but only three have requested restitution for the harms caused by the

defendant's   crimes. Counsel will attempt to negotiate a settlement prior to the sentencing

hearing. In the event that one cannot be reached prior to sentencing, the Govemment will

submit this issue for the Court's determination at the hearing.

                7.   The need to avoid unwarranted sentence disparities among defendants
                     with similar records who have      found euilty of similar conduct.

       The advisory Sentencing Guidelines are an appropriate starting point in determining

sentence in this case, and do not result in an unwarranted disparity among defendants with

similar records who have been convicted of similar conduct.




                                                21
        Case 5:17-cr-00572-JFL Document 113 Filed 05/31/19 Page 22 of 23



                                         VI. CONCLUSION

                Based upon the defendant's offense conduct, the applicable statutory mandatory

minimum sentence, the sentencing factors of 18 U.S.C. $ 3553(a), the advisory Sentencing

Guidelines, and the matters presented to the Court at the Sentencing hearing, the Court should

impose a sentence ofat least 30 years' incarceration, a term of supervised release ofat least five

years, restitution, and criminal forfeiture.

                                               Respectfu   lly submitted,

                                               WILLIAM M. McSWAIN
                                               United States Attornev

                                               /s/ Frank A. La bor   lll
                                               FRANK A. LABOR III
                                               Assistant United States Attomey




                                                 22
       Case 5:17-cr-00572-JFL Document 113 Filed 05/31/19 Page 23 of 23



                                CERTIFICATE OF SERVICE

              Frank A. Labor III, certifies a copy of the Govemment's Sentencing

Memorandum to be served by electronic mail on counsel for the defendant.




                                           /s/ Frank A.III
                                           FRANKA. LABORIII
                                           Assistant United States Attorney



Date: May 31,2019
